JOANOS, Judge.
In these consolidated appeals, we find merit only in the challenge to the authority of the Retirement Commission to amend its order under the circumstances. The record shows that the original order was rendered on November 4, 1981, and the Notice of Appeal from that order was filed on November 25, 1981. On November 17, 1981, the Retirement Commission discussed and voted upon an amendment to the original order, but the subsequent order expressing that action was not rendered until after November 25, 1981. The filing of the Notice of Appeal served to divest the Commission of jurisdiction over the previous order. Mills v. Laris Painting Company, 125 So.2d 745 (Fla.1961). Thus, the attempted amendment is null and void.
We find no reversible error, however, in the original order. Accordingly, the original order, case number AI-54, is AFFIRMED, and the amended order, case number AI-232, is hereby VACATED.
LARRY G. SMITH and THOMPSON, JJ., concur.